— Lumpkin J.

By the Court.

delivering the opinion.
We concur with the Court below in the construction put upon the will of Joseph McConnell, deceased, namely: that Sarah Wardlaw, the widowed daughter of the testator, took an equal share only of her father’s estate, to be determined at the division, (the death of Mary McConnell his wife.) That this was a vested remainder; and consequently goes to her husband, James Martin, with whom she intermarried-after the death of her father.
The testator desired an equal division of his negroes amongst his children ; and expresses the wish, that in making the division, the preference of the slaves themselves may' be consulted, at the same time mentioning a girl by name, to be appropriated to each of his daughters. And in this sense, and in this only, he may be said to have given Esther to his daughter, Sarah Wardlaw.
As the rest of the negroes have all been sold for the purposes of division, and Mrs. Wardlaw is dead, on whose account alone, this woman was set apart in the division; it is *207as well, perhaps if not better, that she and her children be sold also, and the proceeds distributed. There is no more reason, for withholding her from sale, than any of the others, especially if it would involve necessarily the separation of the mother from her children.
The provision in the statute, that notice must be given of the intention to claim, at an administrator’s sale, before sale da3r, is directory only. Itis well enough to follow the direction of the statute in this respect, as it may save the trouble of bringing the property to the Court House, still the failure to do so, does not invalidate the claim.
Judgment affirmed.